IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-21061
                            Summary Calendar



                             SUSAN CALELLY,

                                               Plaintiff-Appellant,

                                 VERSUS

                CONROE INDEPENDENT SCHOOL DISTRICT;
               FRANCIS GATES; DEBRA WILT; DAVID LUSK;
                    DORIS LIKE DENIO; TOBY YORK,

                                               Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-1129
                        - - - - - - - - - -
                          August 17, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Susan Calelly appeals the district court’s grant of summary

judgment dismissing with prejudice her federal claims pursuant to

the   Individuals   with   Disabilities   in   Education   Act   (“IDEA”),

Section 504 of the Rehabilitation Act of 1973, and the Americans

with Disabilities Act.     She argues that these federal claims were

not time-barred, were not barred by her failure to exhaust her

administrative remedies, and were not moot.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 98-21061
                                     -2-

     A   plaintiff    must   first    exhaust       the    state   administrative

remedies before bringing an action in federal court pursuant to the

IDEA.    Gardner v. School Bd. Caddo Parish, 958 F.2d 108, 110 (5th

Cir. 1992).    A plaintiff may bypass the administrative process by

demonstrating that exhaustion would be futile or inadequate.                     Id.

at 111-12.

     Calelly concedes that she did not exhaust her administrative

remedies,     but   she   argues     that     she    was    not    aware    of   her

administrative      remedies.      The   record      reflects      that    Calelly’s

parents, who sought relief on her behalf, understood the applicable

administrative review process:           Within one day of the appellees’

refusal to allow Calelly to graduate with her class, Calelly’s

parents requested a due process hearing on her behalf with the

Texas Education Agency.         Her parents also acknowledged in this

request that they understood that they could file suit if they were

not satisfied with the conclusion of the due process hearing.

Rather than pursue the due process hearing, however, Calelly’s

parents participated in a mediation session and agreed to dismiss

the pending due process hearing.            Because Calelly was aware of the

applicable administrative procedures but chose not to pursue them,

she has failed to exhaust her administrative remedies. Hamilton v.

Board of Sch. Comm'rs of Mobile County, Ala., 993 F. Supp. 884, 889

(S.D. Ala. 1996).      The judgment of the district court is AFFIRMED.